IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

MOLLY A. SLABAUGH, Case No. 6: 18-cy-00572-BR
Plaintiff,
ORDER FOR PAYMENT OF ATTORNEY
vs, FEES PURSUANT TO EAJA
COMMISSIONER,

Social Security Administration,

Defendant.

 

 

Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the
- amount of $5,640.64 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff
and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474
Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made
payable to Katherine Eitenmiller, HARDER, WELLS, BARON & MANNING, P.C., if the
Commissioner confirms that Plaintiff owes no debt to the Government through the federal treasury

offset program. There are no costs or expenses to be paid herein.

of ;
Dated this day of Seytimbogio. spre?
ANNA J.BROWN ~~
United States Senior District Judge

 

Proposed Order submitted by:

Katherine L. Eitenmiller

HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401

(541) 686-1969

keitenmiller@hwbm.net.

Of Attorneys for Plaintiff

 
